                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF INDIANA
                                 FORT WAYNE DIVISION

REBECCA STIVERSON,                              )
                                                )
                Plaintiff,                      )
                                                )
v.                                              )       Case No. 1:18-CV-120-HAB-JPK
                                                )
ANDREW SAUL,                                    )
Commissioner of the Social                      )
Security Administration1,                       )
                                                )
                Defendant.                      )

                                      OPINION AND ORDER

        This matter comes before the Court on Plaintiff Rebecca Stiverson’s (“Stiverson”) appeal

of the Social Security Administration’s Decision dated March 30, 2017 (the “Decision”). Stiverson

filed her Complaint to Review Decision of Commissioner of Social Security Administration (ECF

No. 1) on May 5, 2018. Stiverson filed her Brief in Support of Plaintiff’s Complaint to Review

Decision of Commissioner of Social Security Administration (ECF No. 14) on October 24, 2018.

Defendant Andrew Saul, Commissioner of the Social Security Administration (the

“Commissioner”), filed his Memorandum in Support of Commissioner’s Decision (ECF No. 18)

on December 31, 2018. This matter is now ripe for determination.

                                              ANALYSIS

1.      Standard of Review

        A claimant who is found to be “not disabled” may challenge the Commissioner’s final

decision in federal court. This Court must affirm the ALJ’s decision if it is supported by substantial



1
  Andrew Saul is now the commissioner of Social Security and is automatically substituted as a party
pursuant to Fed. R. Civ. P. 25(d). See also Section 205(g) of the Social Security Act, 42 USC § 405(g)
(action survives regardless of any change in the person occupying the office of Commissioner of Social
Security).
evidence and free from legal error. 42 U.S.C. § 405(g); Steele v. Barnhart, 290 F.3d 936, 940 (7th

Cir. 2002). Substantial evidence is “more than a mere scintilla of proof.” Kepple v. Massanari, 268

F.3d 513, 516 (7th Cir. 2001). It means “evidence a reasonable person would accept as adequate to

support the decision.” Murphy v. Astrue, 496 F.3d 630, 633 (7th Cir. 2007); see also Diaz v. Chater,

55 F.3d 300, 305 (7th Cir. 1995) (substantial evidence is “such relevant evidence as a reasonable

mind might accept as adequate to support a conclusion.”) (citation and quotations omitted).

       In determining whether there is substantial evidence, the Court reviews the entire record.

Kepple, 268 F.3d at 516. However, review is deferential. Skinner v. Astrue, 478 F.3d 836, 841 (7th

Cir. 2007). A reviewing court will not “reweigh evidence, resolve conflicts, decide questions of

credibility, or substitute [its] own judgment for that of the Commissioner.” Lopez v. Barnhart, 336

F.3d 535, 539 (7th Cir. 2003) (quoting Clifford v. Apfel, 227 F.3d 863, 869 (7th Cir. 2000)).

       Nonetheless, if, after a “critical review of the evidence,” the ALJ’s decision “lacks

evidentiary support or an adequate discussion of the issues,” this Court will not affirm it. Lopez,

336 F.3d at 539 (citations omitted). While the ALJ need not discuss every piece of evidence in the

record, she “must build an accurate and logical bridge from the evidence to [the] conclusion.” Dixon

v. Massanari, 270 F.3d 1171, 1176 (7th Cir. 2001). Further, the ALJ “may not select and discuss

only that evidence that favors his ultimate conclusion,” Diaz, 55 F.3d at 308, but “must confront

the evidence that does not support his conclusion and explain why it was rejected,” Indoranto v.

Barnhart, 374 F.3d 470, 474 (7th Cir. 2004). Ultimately, the ALJ must “sufficiently articulate [her]

assessment of the evidence to assure” the court that she “considered the important evidence” and

to enable the court “to trace the path of her reasoning.” Carlson v. Shalala, 999 F.2d 180, 181 (7th

Cir. 1993) (quoting Stephens v. Heckler, 766 F.2d 284, 287 (7th Cir. 1985) (internal quotation marks

omitted)).
                                                 2
2.     The ALJ’s Decision

       A person suffering from a disability that renders her unable to work may apply to the Social

Security Administration for disability benefits. See 42 U.S.C. § 423(d)(1)(A) (defining disability as

the “inability to engage in any substantial gainful activity by reason of any medically determinable

physical or mental impairment which can be expected to result in death or which has lasted or can

be expected to last for a continuous period of not less than 12 months”). To be found disabled, a

claimant must demonstrate that her physical or mental limitations prevent her from doing not only

her previous work, but also any other kind of gainful employment that exists in the national

economy, considering her age, education, and work experience. § 423(d)(2)(A).

       If a claimant’s application is denied initially and on reconsideration, she may request a

hearing before an ALJ. See 42 U.S.C. § 405(b)(1). An ALJ conducts a five-step inquiry in deciding

whether to grant or deny benefits: (1) whether the claimant is currently employed, (2) whether the

claimant has a severe impairment, (3) whether the claimant’s impairment is one that the

Commissioner considers conclusively disabling, (4) if the claimant does not have a conclusively

disabling impairment, whether he has the residual functional capacity to perform his past relevant

work, and (5) whether the claimant is capable of performing any work in the national economy. See

20 C.F.R. § 404.1520(a); Zurawski v. Halter, 245 F.3d 881, 885 (7th Cir. 2001).

       At step one, the ALJ found that Plaintiff had not engaged in substantial gainful activity since

December 14, 2013. At step two, the ALJ determined that Plaintiff had the following severe

impairments: degenerative disc disease of the lumbar spine, fibromyalgia, and asthma. The ALJ

further found that Plaintiff had the following non-severe impairments: hyperlipidemia, depression,

and anxiety.



                                                  3
       At step three, the ALJ found that Plaintiff did not have “an impairment or combination of

impairments that meets or medically equals the severity of one of the listed impairments in 20

C.F.R. Part 404, Subpart P, Appendix 1 (20 C.F.R. 404.1520(d), 404.1525 and 404.1526).” (R. 20).

At step four, the ALJ found that Plaintiff had the residual functional capacity (“RFC”) to:

       Perform light work as defined in 20 CFR 404.1567(b) except that the claimant can
       occasionally climb ramps, stairs, ladders, ropes, scaffolds, she can occasionally
       balance, stoop, kneel, crouch and crawl, and she should avoid concentrated
       exposure to fumes, odors, dusts, gases and other similar respiratory irritants.

(R. 20-21.) At step five, the ALJ determined that Plaintiff could perform her past relevant work as

a cashier, service coordinator, and management trainee and, therefore, was not disabled.

3.     Consultative Examiner, H.M. Bacchus, Jr., M.D.

       Plaintiff claims that the ALJ improperly discounted the opinion of the consultative

examiner, Dr. Bacchus. Specifically, Plaintiff argues that the ALJ improperly discounted Dr.

Bacchus’s finding that she required the opportunity to alternate between sitting, standing, and

walking. Plaintiff further asserts that the ALJ should have asked the vocational expert (“VE”) a

hypothetical that included a sit/stand option, and that the ALJ impermissibly cherry picked one

portion of the opinion and ignored the sit/stand option recommended by Dr. Bacchus.

       The ALJ gave Dr. Bacchus’s opinion partial weight, but she found that “the medical

evidence of record does not demonstrate that the claimant is so limited regarding her ability to sit,

stand, and walk that she requires alternating positions.” (R. 24). The ALJ cited to physical

examinations that have “mostly been unremarkable with some reflex abnormalities, spinal and

sacrum tenderness, and limited range of motion at times.” (R. 24.) The ALJ also noted that, although

Plaintiff had a slightly antalgic gait during the consultative examination, the medical record overall




                                                  4
showed that her gait was otherwise stable and non-antalgic with independent transitions from sitting

to standing. (Id.)

        The Court finds that the ALJ properly supported her decision to afford Dr. Bacchus’s

opinion partial weight. The ALJ noted that Plaintiff was cleared to return to work without

restrictions in April 2014, and that imaging of her lumbar spine showed no considerable structural

defect that would contribute towards her allegations of pain. (R. 22). Moreover, imaging from May

2015 showed improvement in her lumbar spine. (Id.) The ALJ further noted that although Plaintiff

continued to report pain, the clinical reports showed no considerable functional deficits. She

regularly presented with normal gait without the use of an assistive device. (R. 22.) Other records

showed full motor strength, with the consultative examination being the only record reporting less

than full motor strength (4/5 in the left lower extremity). She also maintained intact motor and

sensory functions. (Id.) The ALJ ultimately concluded that these records did not support Plaintiff’s

allegations of limited standing and walking abilities.

        Plaintiff’s pain specialist noted in April 2015 that there were no considerable structural

defects that would support Plaintiff’s allegations of pain. (R. 23). The ALJ discussed Plaintiff’s

improvement with medication and physical therapy, and she noted Plaintiff’s ability to complete

activities of daily living and to watch her grandkids. (R. 24). The ALJ found that this medical

evidence contradicted Dr. Bacchus’s opinion that Plaintiff required limitations regarding alternating

positions. (Id.) The ALJ further noted that no treating physician indicated the need for a sit/stand

option. (Id.)

        Plaintiff asserts that the ALJ cherry picked portions of the opinion in giving it partial weight.

Plaintiff seems to believe that when the ALJ accepted the limitations to light work with hazard

restrictions but dismissed the requirements for a sit/stand option, she engaged in impermissible
                                                   5
cherry picking. However, the ALJ is not required to accept every portion of a medical opinion. In

making the RFC determination, the ALJ is responsible for examining and weighing the totality of

the evidence and then determining the appropriate RFC from the entire record. 20 C.F.R. §

404.1527(e)(1); Clifford v. Apfel, 227 F.3d 863, 872–73 (7th Cir 2000); see also Schmidt v. Astrue,

496 F.3d 833, 845 (7th Cir. 2007) (noting that while an ALJ “must consider the entire record,” she

“is not required to rely entirely on a particular physician’s opinion”) (citing Diaz, 55 F.3d at 306

n.2).

        Here, the ALJ determined that some of Dr. Bacchus’s opinion was consistent with the

medical record, but that the record did not support the need for a sit/stand option. The ALJ

confronted the evidence that did not support her conclusion and explained why it was rejected.

Plaintiff does not point to entire lines of evidence that the ALJ ignored, as much as she cites

disagreement with the extent of the limitations that the ALJ believed were supported by the

evidence. The court will not reweigh the evidence; the ALJ’s reasons are supported by substantial

evidence, and Plaintiff has pointed to no case law or medical evidence to contradict the ALJ’s

decision.

        Plaintiff further argues that Dr. Bacchus’s opinion was entitled to great weight, as the need

for postural position changes is consistent with Plaintiff’s complaints of back pain and pain

management needs. The ALJ explained in the Decision that Plaintiff’s pain management was

conservative, and although Plaintiff suffered from back pain, her physical examinations were

relatively normal. Plaintiff’s pain specialist advised, on more than one occasion, that there was no

considerable structural defect that would contribute towards Plaintiff’s continued symptoms. The

ALJ, however, remained “mindful of the ongoing back pain reflected in the record,” and accounted

for it in the RFC. (R. 24.) The ALJ’s decision was supported by substantial evidence, and the Court
                                                  6
will not reweigh the impact of Plaintiff’s back pain and pain management simply because Plaintiff

does not agree with the ALJ’s decision.

       Plaintiff further speculates that position changes would “allow the Plaintiff to increase

strength gradually and perhaps assist her in making the transition away from opioid painkillers.”

(ECF 14 at 13.) No doctor opined that a sit/stand option would help Plaintiff’s strength or allow her

to wean off pain medication. What is more, whether unlimited postural changes would help Plaintiff

in the manner asserted is not relevant to whether a sit/stand option was the most she could do with

respect to her posture despite the limitations from her impairments.

       Plaintiff’s argument regarding the ALJ’s hypothetical to the VE also fails. Although the

Plaintiff is correct in stating that the hypothetical posed to the VE must incorporate all a claimant’s

limitations supported by the medical record, the ALJ properly supported her decision that Plaintiff

did not require a sit/stand option. Therefore, the ALJ’s hypothetical to the VE was proper.

                                          CONCLUSION

       For the foregoing reasons, the Commissioner’s Decision is AFFIRMED.

       SO ORDERED on November 21, 2019.

                                                s/ Holly A. Brady
                                               JUDGE HOLLY A. BRADY
                                               UNITED STATES DISTRICT COURT




                                                  7
